Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1. 	The prior art, (U.S. PUBS No. 2016/0300745), teaches a method for manufacturing a display device, the method comprising: transferring semiconductor light-emitting elements provided on a growth substrate to a wiring substrate; aligning the growth substrate with a wiring substrate, the wiring substrate having a wiring electrode and a conductive adhesive layer; compressing the growth substrate to the wiring substrate so that the semiconductor light-emitting elements bond to the wiring substrate together with the conductive adhesive layer of the wiring substrate, and then removing the growth substrate, but is silent with respect to a method for manufacturing a display device, the method comprising: transferring semiconductor light-emitting elements provided on a growth substrate to an adhesive layer of a temporary substrate; curing the adhesive layer of the temporary substrate to secure the semiconductor light- emitting elements on the adhesive layer; aligning the temporary substrate with a wiring substrate, the wiring substrate having a wiring electrode and a conductive adhesive layer; compressing the temporary substrate to the wiring substrate so that the semiconductor light-emitting elements bond to the wiring substrate together with the adhesive layer of the temporary substrate, and then removing the temporary substrate; and removing at least a part of the adhesive layer to expose the semiconductor light-emitting elements to the outside, and depositing electrodes on the semiconductor light-emitting elements.

2. 	The prior art, (U.S. PUBS No. 2016/0300745), teaches a display device comprising: a wiring substrate on which a first electrode is disposed; a conductive adhesive layer disposed between the wiring substrate and a second electrode; a plurality of semiconductor light-emitting elements coupled to the conductive adhesive layer and electrically connected to the first electrode and the second electrode; but is silent with respect to an upper layer disposed on one surface of the conductive adhesive layer and including a thermosetting adhesive cured by heat or ultraviolet light.
3. 	The prior art, (U.S. PUBS No. 2016/0300745), teaches a method for manufacturing a display device, the method comprising: transferring semiconductor light-emitting elements to a wiring substrate; aligning a growth substrate with a wiring substrate, the wiring substrate having a wiring electrode and a conductive adhesive layer; compressing the growth substrate to the wiring substrate so that the semiconductor light-emitting elements are attached to the wiring substrate at the wiring electrode, and then removing the growth substrate, but is silent with respect to a method for manufacturing a display device, the method comprising: transferring semiconductor light-emitting elements to an adhesive layer of a temporary substrate; aligning the temporary substrate with a wiring substrate, the wiring substrate having a wiring electrode and a conductive adhesive layer; compressing the temporary substrate to the wiring substrate so that the semiconductor light-emitting elements are attached to the wiring substrate at the wiring electrode while the adhesive layer of the temporary substrate is attached to the semiconductor light emitting elements, and then removing the temporary substrate while maintaining the adhesive layer on the semiconductor light emitting elements; and forming holes in the adhesive layer to respectively correspond to the semiconductor light- emitting elements, and depositing electrodes on the semiconductor light-emitting elements.
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/9/22